Citation Nr: 0805092	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for gout. 

2.  Entitlement to service connection for residuals of 
stroke, on a direct basis and as secondary to the service-
connected hypertension.  

3.  Entitlement to service connection for right knee and 
right lower leg disorder with bone prominence.  

4.  Entitlement to service connection for low back disorder, 
on a direct basis and as secondary to service-connected 
disability. 

5.  Entitlement to service connection for a neck disorder, on 
a direct basis and as secondary to service-connected 
disability. 

6.  Entitlement to service connection for peripheral 
neuropathy of the right hand, on a direct basis and as 
secondary to service-connected disability. 

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

8.  Entitlement to an initial disability rating for a renal 
disorder, evaluated as 30 percent disabling from February 24, 
2003 to October 6, 2005 and as 60 percent disabling since 
October 7, 2005.  

9.  Entitlement to an initial disability rating for diabetes 
mellitus, type II, evaluated as 10 percent disabling from 
September 17, 2001 to January 9, 2005 and as 20 percent since 
January 10, 2005.  

10.  Entitlement to a compensable rating for lichen simplex 
chronicus.  

11.  Entitlement to a disability rating in excess of 10 
percent for hypertension. 

12.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran had active military service from June 1967 to 
July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The veteran testified before the undersigned at the RO in 
October 2007.  A copy of the transcript is included in the 
claims folder.

The issues of entitlement to service connection for residuals 
of stroke, right knee and lower leg disorder with bone 
prominence, low back disorder, a neck disorder, peripheral 
neuropathy of the right hand, and PTSD; entitlement to 
increased ratings for the service-connected renal disorder, 
diabetes mellitus, lichen simplex chronicus, and 
hypertension; and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

The veteran did not exhibit gout in service, and such a 
disorder is not otherwise associated with his active duty.


CONCLUSION OF LAW

Gout was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In a pre-adjudication correspondence dated in March 2003, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) with 
regard to the claim for service connection for gout.  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate this issue; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was also instructed to submit any evidence in his 
possession that pertained to his claim.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

As service connection for gout is being denied, no rating or 
effective date will be assigned.  Thus, the Board finds that 
there can be no possibility of any prejudice to the veteran 
in proceeding with the issuance of a final decision of the 
service connection claim adjudicated in this decision.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits adjudicated in 
this decision, in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2007).  Service medical 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim for gout 
because there is no evidence of this disorder in service or 
for many years following active service.  Thus, while there 
is a current diagnosis of gout, there is no true indication 
that this disease is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Any opinion relating a 
gout to service would certainly be speculative.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

Based upon the above, the Board finds that the duties to 
notify and assist have been met.  38 U.S.C.A. §§ 5103-5103A 
(West 2002) and 38 C.F.R. § 3.159 (2007).

Service Connection For Gout

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In support of his service connection claim for gout, the 
veteran testified that he received treatment for gout in 
service.  Specifically, he stated that his foot swelled in 
Vietnam in January 1970 and again at Fort Sill in January and 
February 1971.  According to his testimony, he was told at 
Fort Sill that he had gout.  

Service medical records are negative for complaints of, 
treatment for, or findings of gout.  Complaints and treatment 
for a cut on the left big toe was noted in April 1969.  
Discharge examination conducted in April 1987 (approximately 
three months prior to separation from active military duty), 
indicated that clinical evaluation of the lower extremities 
and feet were normal.  Although the veteran complained of leg 
cramps at the time of his discharge examination, no diagnosis 
of gout was given at that time.  VA examination report in 
November 1987 did not report findings of gout.   

According to post-service medical records, the first 
competent evidence of a diagnosis of gout is dated in July 
2001.  In an August 2001 VA clinical record, the veteran had 
a recent gout attack of the right big toe that was resolving.  
VA medical statement in May 2005 reflected a current 
diagnosis of, and treatment for, gout.  

The Board has thoroughly considered the veteran's testimony.  
However, competent medical evidence of record demonstrates 
that the veteran's gout did not originate until many years 
after his separation from active military duty.  
Significantly, the claims folder contains no expert medical 
opinion associating the diagnosed gout with the veteran's 
active military duty.  

Based on the current evidentiary posture, the preponderance 
of the evidence is clearly against the veteran's claim for 
service connection for gout.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The benefit-of-the-doubt rule does not 
apply, and this service connection claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  


ORDER

Service connection for gout is denied. 


REMAND

Residuals Of A Stroke

At the personal hearing conducted before the undersigned 
Veterans Law Judge at the RO in November 2007, the veteran 
testified that he received treatment for a stroke at a 
private hospital, Comanche County Memorial Hospital in 
December 2003.  Hearing transcript (T.) at 3-4.  These 
records are not contained in the veteran's claims folder, and 
no attempt appears to have been made to obtain such 
documents.  A remand is necessary, therefore, to accord the 
RO, through the AMC, an opportunity to procure, and to 
associate with the claims file, copies of any such treatment 
records which may be available.  

The veteran also asserted that his residuals of a stroke were 
due to his service-connected hypertension.  On remand, 
therefore, the veteran should be accorded a pertinent VA 
examination.  The examination should also include the 
examiner's opinion regarding the etiology of the veteran's 
stroke.  

Right Knee And Right Lower Leg

Upon a complete and thorough review of the claims folder, the 
Board finds that a VA examination of the veteran's right 
lower extremity is necessary.  The purpose of the examination 
is to determine whether a relationship exists between the 
currently diagnosed right lower extremity disorders and the 
noted in-service episodes of treatment for a stress fracture 
of the right tibia in September 1985 and superficial 
laceration of the right leg in October 1972.  

Low Back

Upon a complete and thorough review of the claims folder, the 
Board finds that further development of the veteran's low 
back claim is necessary.  On remand, an attempt should be 
made to procure in particular recent relevant treatment and 
evaluation records from the Comanche County Memorial 
Hospital.  Also, a VA examination of the veteran's low back 
to determine whether a relationship exists between any 
currently diagnosed lumbar spine disorder and the veteran's 
service, including any service-connected disabilities, is 
needed.  

Neck

Upon a complete and thorough review of the claims folder, the 
Board finds that a VA examination of the veteran's neck is 
also necessary.  The purpose of the examination is to 
determine whether a relationship exists between the currently 
diagnosed cervical spine disorders and the veteran's service 
(including the in-service episode of treatment for neck 
stiffness noted in March 1973) or a service-connected 
disability.  

Peripheral Neuropathy

Upon a complete and thorough review of the claims folder, the 
Board finds that a VA examination of the veteran's right hand 
is necessary.  The purpose of the examination is to determine 
whether a relationship exists between the currently diagnosed 
peripheral neuropathy of this extremity and the veteran's 
service (including the in-service episode of treatment for 
right finger complaints in January 1974) or a 
service-connected disability.  

PTSD

For the service connection claim for PTSD, the veteran 
asserts two in-service stressors.  First, he was involved in 
combat on September 19, 1968, while serving as a security 
guard with the 8th combat support group.  (T. 10).  He stated 
that his group went over to Marble Mountain to back up the 
Marines at Marble Mountain on that day.  (T. 10).  Second, he 
asserted that in 1970, he saw his brother receiving care at a 
hospital in Gunfighter Village.  (T. 10).  His brother's face 
wounds as a result of the land mine explosion.  The veteran 
stated that his brother is currently 100 percent disabled and 
cannot see out of one of his eyes.  (T. 11).  

Medical evidence, specifically from a private examiner in a 
statement dated in April 2005, diagnoses PTSD and provides a 
link between the veteran's current symptoms and in-service 
stressors.  Significantly, however, the claims folder 
contains no credible supporting evidence that the veteran's 
claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) 
(2007).  While the Board is sympathetic to the veteran's 
testimony regarding in-service stressors, as he has not been 
shown to have engaged in combat, his assertions of in-service 
stressors are not sufficient to establish their occurrence.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  Id.; Pentecost v. Principi, 16 Vet. App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).

A review of the claims folder indicates that the RO has made 
no attempts to verify the veteran's purported in-service 
stressors.  Consequently, a remand is necessary to accord the 
RO, through the AMC, an opportunity to do so.  See Pentecost 
v. Principi, 16 Vet. App. 124, 128 (2002) (holding that 
corroboration of every detail of a veteran's claimed in-
service stressor, including his or her personal 
participation, is not required, and the fact that a veteran 
was stationed with a unit that was present while enemy 
attacks occurred would strongly suggest that he/she was, in 
fact, exposed to the attacks).  

Increased Rating Claims (Renal Disorder, Diabetes Mellitus, 
Lichen Simplex Chronicus, And Hypertension) And TDIU Claim

The veteran, through his representative, has asserted that 
his service-connected renal disorder, diabetes mellitus, 
lichen simplex chronicus, and hypertension have worsened 
since his last VA examination performed in October 2005.  The 
purpose of the examinations conducted pursuant to this Remand 
is to determine the current nature and extent of these 
service-connected disabilities.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); & VAOPGCPREC 11-95 (1995) (which hold that a 
veteran is entitled to a new VA examination where there is 
evidence-including his or her own assertions-that the 
service-connected condition has worsened since the last 
evaluation).  The examiner should also discuss the effect of 
the veteran's service connected disorders on the veteran's 
ability to obtain, and maintain, gainful employment.  

Regarding the veteran's lichen simplex chronicus, he 
testified that his skin disease has spread and that he is 
receiving topical treatment and injections every month at  
Fort Sill.  Records pertaining to skin treatment should be 
obtained from Fort Sill from September 2001 to the present. 

Finally, the Court has recently held that, at a minimum, a 
38 U.S.C. § 5103(a) notice requires that the Secretary notify 
the claimant that, to substantiate such an increased rating 
claim:

(1) the claimant must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life;

(2) if the Diagnostic Code (DC) under which the 
claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant DCs, 
which typically provide for a range in severity of 
a particular disability from 0% to as much as 100% 
(depending on the disability involved), based on 
the nature of the symptoms of the condition for 
which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment and daily life; and

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation-e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008).

The agency of original jurisdiction (AOJ) is asked to send 
the veteran and his representative a notice letter pursuant 
to the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), which 
complies with Vazquez-Flores and notifies them of the 
information and evidence necessary to substantiate the 
increased rating claims on appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a notice letter pursuant to 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)), 
in compliance with Vazquez-Flores, 
notifying him of the information and 
evidence necessary to substantiate his 
increased rating claims.  The veteran and 
his representative should be given a 
reasonable opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  After furnishing the veteran the 
appropriate release forms where necessary, 
the AOJ should obtain the veteran's 
complete clinical records from Comanche 
County Memorial Hospital from December 
2003 to the present and from Fort Sill 
since September 2001.  All available 
reports should be associated with the 
veteran's claims folder.

3.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination(s) to determine the nature, 
extent, and etiology of his residuals of a 
stroke, right knee disorder and lower leg 
disorder, low back disability, neck 
disorder, and peripheral neuropathy of his 
right hand.  The claims folder must be 
made available to the examiner(s) in 
conjunction with the examination(s).  All 
indicated tests, including X-rays if 
necessary, should be conducted.

With respect to the residuals of a stroke, 
the examiner should be requested to 
express an opinion as to whether it is at 
least as likely as not (i.e., a 50 percent 
probability or greater) that residuals of 
a stroke can be attributed to service, or 
has been caused by, or chronically 
worsened by, an already service-connected 
disability.  [Presently, the veteran is 
service-connected for hypertension, renal 
condition, diabetes mellitus, erectile 
dysfunction, and lichen simplex 
chronicus.]  A complete rationale should 
be provided for all opinions expressed.  

With respect to the right knee and right 
lower leg disorder, the examiner should be 
requested to express an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent probability or 
greater) that any such currently diagnosed 
disorder is related to an event, injury, 
or disease in service (including the noted 
in-service episodes of treatment for a 
stress fracture of the right tibia in 
September 1985 and superficial laceration 
of the right leg in October 1972).  A 
complete rationale should be provided for 
all opinions expressed. 

With respect to the low back disorder, the 
examiner should be requested to express an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent 
probability or greater) that any such 
currently diagnosed disability is related 
to an event, injury, or disease in service 
or has been caused by, or chronically 
worsened by, an already service-connected 
disability.  [Presently, the veteran is 
service-connected for hypertension, renal 
condition, diabetes mellitus, erectile 
dysfunction, and lichen simplex 
chronicus.]  A complete rationale should 
be provided for all opinions expressed.  

With respect to the neck disorder, the 
examiner should be requested to express an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent 
probability or greater) that any such 
currently diagnosed disorder is related to 
an event, injury, or disease in service 
(including the noted in-service episode of 
treatment for neck stiffness in March 
1973) or has been caused by or chronically 
worsened by, an already service-connected 
disability.  [Presently, the veteran is 
service-connected for hypertension, renal 
condition, diabetes mellitus, erectile 
dysfunction, and lichen simplex 
chronicus.].  A complete rationale should 
be provided for all opinions expressed. 

With respect to the peripheral neuropathy 
of the right hand, the examiner should be 
requested to express an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent probability or 
greater) that any such currently diagnosed 
disorder is related to an event, injury, 
or disease in service (including the noted 
in-service episode of treatment for right 
finger complaints in January 1974) or has 
been caused by or chronically worsened by, 
an already service-connected disability.  
[Presently, the veteran is service-
connected for hypertension, renal 
condition, diabetes mellitus, erectile 
dysfunction, and lichen simplex 
chronicus.]  .  A complete rationale 
should be provided for all opinions 
expressed.  

4.  Based on any relevant information 
obtained pursuant to  this Remand, the 
testimony provided at the October 2007 
hearing, as well as any other pertinent 
evidence already included in the claims 
folder, the United States Army and Joint 
Services Records Research Center (JSRRC) 
should be asked to provide information to 
corroborate the veteran's claimed in-
service stressors.  The JSRRC's response 
should be included in the claims folder.  
If JSRRC is not asked for stressor 
verification, the reason(s) for not asking 
for stressor verification (e.g., 
insufficient information for stressor 
verification) should be documented in the 
veteran's claims folder.

5.  If any of the claimed stressors are 
verified, the veteran should be scheduled 
for a VA examination by a psychiatrist to 
determine whether he meets the diagnostic 
criteria for PTSD, based on the verified 
stressor.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  The examiner should 
be provided with information concerning 
the verified in-service stressor.  All 
indicated tests, as deemed appropriate, 
should be conducted.

The examiner should specifically state 
whether the criteria for a diagnosis of 
PTSD have been met.  If so, the examiner 
should express an opinion as to whether it 
is at least as likely as not (i.e., 
whether it is 50 percent or more probable) 
that there is a link between the veteran's 
current PTSD symptomatology and the 
verified in- service stressor.  A complete 
rationale for all opinions expressed 
should be provided.

6.  For the increased rating claims, the 
veteran should be scheduled for VA 
examination(s) to determine the current 
nature and extent of his service-connected 
renal disorder, diabetes mellitus, lichen 
simplex chronicus, and hypertension.  The 
claims folder must be made available to 
the examiner(s) in conjunction with the 
examination.  All indicated tests, 
including X-rays, if any, should be 
conducted. All pertinent pathology, which 
is found on examination, should be noted 
in the reports.  

All pathology associated with each of 
these service-connected disabilities 
should be annotated in the examination 
report(s).  With regard to the diabetes 
mellitus in particular, the examiner 
should discuss whether this disability 
requires a restriction of the veteran's 
activities and whether the disorder is 
manifested by ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or 
visits to a diabetic care provider 
(including the frequency of such visits), 
more than one daily insulin injection, and 
progressive weight loss and strength.  

With regard to the veteran's lichen 
simplex chronicus in particular, the 
examiner should provide measurements of 
the affected areas-in square inches, 
square centimeters, percentage of the 
entire body, and percentage of exposed 
areas of the body.  Also, the examiner 
should discuss the presence, or absence, 
of any deep scarring, limitation of 
motion, ulceration, extensive exfoliation 
or crusting, systemic or nervous 
manifestations, or exceptional repugnance 
associated with this service-connected 
disorder and should note the frequency of 
any systemic therapy (such as 
corticosteroids or other immunosuppressive 
drugs) required for this disability during 
the past 12-month period.  

The examiner(s) is(are) also asked provide 
an opinion as to the impact, if any, that 
the veteran's service-connected renal 
disorder, diabetes mellitus, lichen 
simplex chronicus, and hypertension have 
on his ability to secure or follow a 
substantially gainful occupation.

7.  Following the completion of the above, 
the issues remaining on appeal should be 
re-adjudicated.  If the decisions remain 
in any way adverse to the veteran, he and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues remaining on appeal, as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


